COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-236-CV

ROBERT WELCH, AS NEXT	APPELLANT

FRIEND OF LORI WELCH, A

MINOR	



V.



KELLER MIDDLE SCHOOL AND   	APPELLEE

KELLER INDEPENDENT SCHOOL

DISTRICT



----------

FROM THE 153RD
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Joint Motion To Dismiss.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.   
See
 
Tex. R. App. P
. 42.1(a)(2), 43.2(f).  

Costs of appeal shall be paid by the party incurring same, for which let execution issue.

PER CURIAM 		





PANEL B:	GARDNER, DAUPHINOT, and MCCOY, JJ.



DELIVERED: April 7, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.